DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 20100247870).

As to claim 1, Suzuki discloses a conductive film, comprising: 
a base layer ([0033]: transparent film substrate, [0039]); 
a conductive polymer layer ([0033]: transparent conductive material) on the base layer ([0033]: “a transparent conductive material on a transparent film substrate”) and including a conductive polymer ([0033]: “the transparent conductive material contains an electrically conductive polymer”, [0091]); and 
a network structure ([0033]: metal conductive pattern) positioned within the conductive polymer layer, wherein the network structure includes a plurality of metal nanowires (Fig. 1, [0033]: “”, [0043]: “A metal conductive pattern related to the invention is one in which a metal material such as platinum, gold, silver, copper, aluminum, zinc, nickel, titanium, bismuth or their alloys is disposed in a mesh form, a comb form or the like”, [0091], [0096]: metal nanowire, [0110]). 
As to claim 2, Suzuki teaches the conductive film according to claim 1, wherein the conductive polymer is a conjugated polymer ([0091]: constituted of π-conjugated system) of an anionic polymer and a cationic polymer ([0132]: “Examples of a surfactant include an anionic surfactant, a cationic surfactant”). 
As to claim 3, Suzuki teaches the conductive film according to claim 2, wherein the anionic polymer includes poly(3,4-ethylenedixoythiophene) ([0091]: poly(3,4-ethylenedixoythiophene), [0133]). 
As to claim 6, Suzuki teaches the conductive film according to claim 1, wherein the conductive polymer has a light transmittance of about 85% or more ([0197]: transmittance about 85%). 
As to claim 7, Suzuki teaches the conductive film according to claim 1, wherein the metal nanowires are silver nanowires (Fig. 1, [0043], [0107]: silver). 
As to claim 8, Suzuki teaches the conductive film according to claim 1, wherein the network structure includes a junction portion in which two adjacent metal nanowires of a plurality of metal nanowires overlap each other (Fig. 1, [0149]). 

As to claim 9, Suzuki teaches the conductive film according to claim 1, wherein the network structure has a sheet resistance of 20Ω/□ (ohms per square) or less ([0044]: “A conductive pattern preferably exhibits a conductivity of not more than 50Ω/□”, therefore, Suzuki’s network structure exhibits a sheet resistance of 20Ω/□ or less).

As to claim 10, Suzuki teaches the conductive film according to claim 1, wherein the network structure has a light transmittance of about 90% or more ([0109]: “overall light transmittance is not less than 60%”, i.e. Suzuki’s network structure has a light transmittance of about 90% or more). 
As to claim 11, Suzuki teaches the conductive film according to claim 1, wherein the conductive polymer is located in a pore between the plurality of metal nanowires 
As to claim 12, Suzuki discloses a display device ([0145]), comprising: 
a conductive film ([0033]: transparent conductive film, [0149]), the conductive film including: 
a base layer ([0033]: transparent film substrate, [0039]); 
a conductive polymer ([0033]: transparent conductive material) layer on the base layer ([0033]: “a transparent conductive material on a transparent film substrate”) and including a conductive polymer ([0033]: “the transparent conductive material contains an electrically conductive polymer”, [0091]); and 
a plurality of overlapping metallic structures ([0033]: metal conductive pattern)  included in the conductive polymer layer, wherein the metallic structures have width dimensions on the order of a nanometer (Fig. 1, [0033]: “”, [0043]: “A metal conductive pattern related to the invention is one in which a metal material such as platinum, gold, silver, copper, aluminum, zinc, nickel, titanium, bismuth or their alloys is disposed in a mesh form, a comb form or the like”, [0091], [0096]: metal nanowire, [0110]). 

As to claim 13, Suzuki teaches the display device according to claim 12, wherein the display device further comprising an organic light emitting element ([0010]: organic EL display), wherein the organic light emitting element includes a first electrode, a light emitting layer, and a second electrode ([0010]: organic EL display, it is well known in the art that the organic light emitting element in an organic EL display includes a first electrode, a light emitting layer, and a second electrode), and wherein at least one of the first electrode and the second electrode include the conductive film (Fig. 1, [0145]). 
As to claim 14, Suzuki teaches the display device according to claim 12, wherein the display device further comprising a touch panel including a plurality of touch electrodes ([0145]: touch panel, Note: it is well known in the art that a touch panel includes a plurality of touch electrodes), and wherein at least one of the plurality of touch electrodes include the conductive film (Fig. 1, [0149]: transparent conductive film). 

As to claim 15, Suzuki teaches the display device according to claim 12, wherein each of the metallic structures are discrete from each other [0043]: “A metal conductive pattern … is disposed in a mesh form, a comb form or the like”. 
As to claim 16, Suzuki teaches the display device according to claim 15, wherein at least one of the metallic structure overlaps with at least one other metallic structure in a majority of the area of network ([0043], [0147]: opposed electrodes, [0149]). 

Allowable Subject Matter
5.	Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	Shi (US 20110193032) teaches the network structure has a sheet resistance of 20Ω/□ (ohms per square) or less ([0028]: “sheet resistance of the film can be controlled … more preferably below 20Ω/□”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628